Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the court:
That the items marked “A” and initialed MJA (Import Specialist’s Initials) by Morris J. Asami (Import Specialist’s Name) on the invoices covered by the protests and entries enumerated in Schedule “A”, attached hereto and made a part hereof, and assessed with duty at either 25% or 22% per cent ad valorem under paragraph 409, Tariff Act of 1930 as modified, depending upon the date of importation, consists of rattan bar stool bases being articles Nos. 8102, 8107, 9102, or 9107, similar in all material respects, except that the bar stool bases are not chairs, to the rattan side chair frames the subject of Hurricane Import Co., Wheeler & Miller v. United States, C.D. 3046, and therein held to be dutiable as furniture wholly or partly finished, wholly or in chief value of wood under paragraph 412 as modified by T.D. 54108, which provides for a rate of duty of 10% per cent ad valorem for unfinished furniture other than chairs.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 3046 be incorporated in the record of the protests enumerated in Schedule “A” and that said protests be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed M.J.A. by Import Specialist Morris J. Asami on the invoices accompanying the entries covered by the involved protests properly dutiable under paragraph *116412 of the Tariff Act of 19B0, as modified, by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, T.D. 54108, at the rate of 10% per centum ad valorem as furniture wholly or partly finished, wholly or in chief value of wood “other” than chairs.
To the extent indicated the protests are sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.